Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 1 of 8   PageID #: 7




                                                              Electronically Filed
                                                              THIRD CIRCUIT
                                                              3CCV-XX-XXXXXXX
                                                              14-JAN-2021
                                                              10:26 AM
                                                              Dkt. 1 CMPS




                                 EXHIBIT A
Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 2 of 8   PageID #: 8




                                 EXHIBIT A
Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 3 of 8   PageID #: 9




                                 EXHIBIT A
Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 4 of 8   PageID #: 10




                                  EXHIBIT A
Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 5 of 8   PageID #: 11




                                  EXHIBIT A
Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 6 of 8   PageID #: 12




                                  EXHIBIT A
Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 7 of 8   PageID #: 13




                                  EXHIBIT A
          Case 1:21-cv-00081-RT-NONE Document 1-1 Filed 02/09/21 Page 8 of 8                                                                        PageID #: 14




                                                     NOTICE OF ELECTRONIC FILING


                                                                                                                                                     Electronically Filed
                                                                                                                                                     THIRD CIRCUIT
                                                                                                                                                     3CCV-XX-XXXXXXX
                                                                                                                                                     14-JAN-2021
                                                                                                                                                     10:26 AM
                                                                                                                                                     Dkt. 2 NEF
An electronic filing was submitted in Case Number 3CCV-XX-XXXXXXX. You may review the filing through the Judiciary Electronic Filing System. Please monitor your email for
future notifications.



                                          Case ID:     3CCV-XX-XXXXXXX
                                             Title:    REINA I NAHALE vs. NISSAN MOTOR COMPANY AND ALAMO RENT-A-CAR
                               Filing Date / Time:     THURSDAY, JANUARY 14, 2021 10:26:38 AM
                                    Filing Parties:    Robert Marx
                                       Case Type:      Circuit Court Civil
                               Lead Document(s):       1-Complaint and Summons
                          Supporting Document(s):
                                 Document Name:        1-COMPLAINT; SUMMONS


If the filing noted above includes a document, this Notice of Electronic Filing is service of the document under the Hawai`i Electronic Filing and Service Rules.



                                                       This notification is being electronically mailed to:
                                                       Robert P. Marx ( ouroffice@marx-law.com )
                                                       The following parties need to be conventionally served:
                                                       ALAMO RENT-A-CAR
                                                       NISSAN NORTH AMERICA INC




This filing type incurs a fee of $315.00. You must pay by credit card or in person.




                                                                                                1 of 1




                                                                               EXHIBIT A
